Smith, Presiding Judge.
In Grant v. State, 272 Ga. 213 (528 SE2d 512) (2000), the Supreme Court reversed our decision in Grant v. State, 237 Ga. App. 892 (515 SE2d 872) (1999), in which we affirmed the trial court’s denial of Grant’s motion to set aside his conviction based on Grant’s failure to show affirmatively by the record that the jury was not sworn. Accordingly, our opinion is vacated, and the judgment of the Supreme Court is made the judgment of this Court. Grant’s conviction is reversed, and his case is remanded for retrial.

Judgment reversed and case remanded.


Pope, P. J., and Eldridge, J., concur.